      Case: 3:19-cv-01512-JGC Doc #: 23 Filed: 09/03/20 1 of 2. PageID #: 536




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Darricka Latonya Lottery,                                    Case No. 3:19CV1512

                       Plaintiff

               v.                                             ORDER

Commissioner of Social Security,

                       Defendant


       This matter comes before the court upon the Report and Recommendation of Magistrate

Judge Jonathan D. Greenberg. (Doc. 22). Plaintiff has not filed objections to the Report and

Recommendation. For the following reasons, the Report and Recommendation is hereby adopted.

       Plaintiff challenges the final decision of defendant Andrew Saul, Commissioner of Social

Security (“Commissioner”), denying her application for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act, 42 U.S.C. § 1318 et seq. (“Act”). After the initial

denial, Ms. Lottery requested a hearing before an administrative law judge (“ALJ”). On October

30, 2018, the ALJ issued a decision finding Ms. Lottery was not disabled. The ALJ’s decision

became final on May 7, 2019, when the Appeals Counsel declined further review.

       A district court’s standard of review for a magistrate’s Report and Recommendation

depends on whether a party made objections to that report. According to Fed. R. Civ. P. 72(b), a

district judge “must determine de novo any part of the magistrate judge’s disposition that has been

properly rejected to.” The text of Rule 72(b) does not address reports to which a party has not filed

objections. The Advisory Committee on Civil Rules, however, has commented on the review of
      Case: 3:19-cv-01512-JGC Doc #: 23 Filed: 09/03/20 2 of 2. PageID #: 537




unopposed reports. In this regard, the advisory committee states: “When no timely objection is

filed, the court need only satisfy itself that there is no clear error on the face of the record in order

to accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citation omitted).

        The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150, 106 S.Ct. 466 (1985)

that “It does not appear that Congress intended to require district court review of a magistrate

judge’s factual or legal conclusions, under a de novo or any other standard, when neither party

objects to those findings.

        I have carefully and thoroughly reviewed the Report and Recommendation and agree with

the findings set forth herein.

                                              Conclusion

        For the foregoing reasons, it is hereby

        ORDERED THAT:

        The Magistrate Judge’s Report and Recommendation (Doc. 22) be, and the same hereby

adopted.

        So ordered.

                                                        /s/ James G. Carr
                                                        Sr. U.S. District Judge




                                                   2
